DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17 and May 14, 2021 have been considered by the Examiner and made of record in the application file.

	
	
	
Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Roger Chen on March 10, 2022.

The application has been amended as follows: 

In the Claims
Claims 6 and 12-16 have been amended as follows:

6. (currently amended): A new radio (NR) network of handling a connection, comprising:
a storage device; and
a processing circuit, coupled to the storage device, wherein the storage device stores instructions, 
receiving from a first communication device a first message for initiating a first internet protocol (IP) multimedia subsystem (IMS) service; [[]]
transmitting a radio resource control (RRC) message, redirecting the first communication device to a long term evolution (LTE) network and causing the first communication device to enter a NR RRC_IDLE state or a NR RRC_INACTIVE state from a NR RRC_CONNECTED state, to the first communication device, after receiving the first message; and
configuring a data radio bearer (DRB) to the first communication device, when the NR network detecting not able to redirect the first communication device to the LTE network;
wherein the RRC message comprises a NR RRCConnectionRelease message.

12-15. (canceled)


16. (currently amended): A method for a new radio (NR) network base station (BS), comprising:
receiving from a first communication device a first message for initiating a first internet protocol (IP) multimedia subsystem (IMS) service;[[
transmitting a radio resource control (RRC) message, redirecting the first communication device to a long term evolution (LTE) network and causing the first communication device to enter a NR RRC_IDLE state or a NR RRC_INACTIVE state from a NR RRC_CONNECTED state, to the first communication device, after receiving the first message; and
configuring a data radio bearer (DRB) to the first communication device, when the NR network BS detecting not able to redirect the first communication device to the LTE network;
wherein the RRC message comprises a NR RRCConnectionRelease message.

Allowable Subject Matter
Claims 6-10, and 16-24  are allowed.
The following is an Examiner’s statement of reasons for allowance: The prior art fails to teach, in combination with all other limitations: transmitting a radio resource control (RRC) message, redirecting the first communication device to a long term evolution (LTE) network and causing the first communication device to enter a NR RRC_IDLE state or a NR RRC_INACTIVE state from a NR RRC_CONNECTED state, to the first communication device, after receiving the first message; and configuring a data radio bearer (DRB) to the first communication device, when the NR network  detecting not able to redirect the first communication device to the LTE network; wherein the RRC message comprises a NR RRCConnectionRelease message, as required by claims 6 and 16.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642